Title: From Benjamin Franklin to Deborah Franklin, 6 January 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Jan. 6. 1773.
I feel still some Regard for this Sixth of January, as my old nominal Birth-day, tho’ the Change of Stile has carried the real Day forward to the 17th, when I shall be, if I live till then, 67 Years of Age. It seems but t’other Day since you and I were rank’d among the Boys and Girls, so swiftly does Time fly! We have however great Reason to be thankful that so much of our Lives has pass’d so happily; and that so great a Share of Health and Strength remains, as to render Life yet comfortable.
I received your kind Letter of Nov. 16. by Sutton. The Apples are not yet come on shore, but I thank you for them. Capt. All was so good as to send me a Barrel of excellent ones, which serve me in the meantime. I rejoice to hear that you all continue well. But you have so us’d me to have something pretty about the Boy, that I am a little disappointed in finding nothing more of him than that he is gone up to Burlington. Pray give in your next as usual, a little of his History.
All our Friends here are pleas’d with your remembring them, and send their Love to you. Give mine to all that enquire concerning me, and a good deal to our Children. I am ever, my dear Debby, Your affectionate Husband
B Franklin
